Exhibit 10.6

2009 DOLBY EXECUTIVE ANNUAL INCENTIVE PLAN

 

Eligibility:   Eligible employees are the executive officers and other officers
of the Company and its subsidiaries who are selected by the Compensation
Committee (“Executives”). Bonus Amounts:   The amount each Executive may be
eligible to receive under the 2009 Dolby Executive Annual Incentive Plan (the
“Executive Plan”) will be determined as summarized below and pursuant to the
level of achievement by the Company of certain pre-tax income and revenue goals
during the 2009 fiscal year. Target Bonus:   Target bonuses for Executives will
be established and approved by the Compensation Committee. Each Executive’s
target bonus will be a percentage of the Executive’s base salary at the
applicable fiscal year-end. Actual Bonus:   The principal executive officer’s
actual bonus will be determined by multiplying his base salary by his target
bonus percentage, but the actual bonus amount may be less than, or exceed, the
principal executive’s target bonus, depending on the extent to which the Company
meets the pre-tax income and revenue goals.   The actual bonuses for all other
eligible Executives will be determined by multiplying base salary by the
applicable target bonus percentage and then adjusting such number to reflect the
Executive’s individual performance and the extent to which such Executive
achieved individual pre-determined performance objectives. However, the actual
bonus amount may be less than, or exceed, the Executive’s target bonus,
depending on (i) the extent to which the Company meets the pre-tax income and
revenue goals, (ii) the extent to which each Executive satisfies the appropriate
pre-determined performance objectives, or (iii) based upon such other criteria
as the Compensation Committee, in its sole and absolute discretion, determines
is appropriate to calculate and determine such final bonus amount for any such
eligible Executive. To the extent that the aggregate bonus amounts to be paid to
the participating Executives exceed an amount equal to their (i) aggregate
target bonus amounts multiplied by (ii) the plan funding, then such Executives’
actual bonus amounts will be reduced to amounts determined by multiplying
(a) each participating Executives’ bonus amount by (b) a fraction, (1) the
numerator of which shall be their aggregate target bonus amounts multiplied by
the plan funding, and (2) the denominator of which shall be the aggregate bonus
amounts otherwise to be paid to the participating Executives absent the
reduction. Bonus Payment Approval:   Specific measurable Company revenue and
pre-tax income targets and Executive individual objectives will be established
by the Compensation Committee after the commencement of the 2009 fiscal year.
All individual Executive bonuses must be approved and certified by the
Compensation Committee prior to payment.   Payment of the actual bonuses under
the Executive Plan will be made no later than: (i) the 15th day of the third
month following the end of the Company’s fiscal year in which the bonus was
earned, or (ii) March 15th of the year following the calendar year in which the
bonus was earned.



--------------------------------------------------------------------------------

Subject to Plan:   The bonus goal, and the terms of this Executive Plan, are
subject to the applicable terms and conditions of the 2005 Stock Plan. Maximum
Bonus Amount:   Notwithstanding anything to the contrary in this Executive Plan,
no “Covered Employee,” as that term is defined in the 2005 Stock Plan, may
receive a bonus, in any fiscal year, greater than the individual Covered
Employee’s fiscal year limitation authorized by the terms of the 2005 Stock
Plan.